DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Software per se:
Claims 8-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. Claim 8 is rejected under 35 USC 101 because the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim is directed to:
“An information terminal apparatus comprising: 
an image pickup section configured to acquire image data; 
a communication section configured to communicate with a file server via a network and transmit inputted order information to the file server; and 
an image pickup control section configured to receive shooting condition information created based on the order information from the file server, performs image shooting according to the shooting condition information and associates the order information with the acquired image data.”

Claims 9-15 inherit the deficiencies of claim 8 through dependency and are therefore also rejected.

Judicial exception/Abstract idea:
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7 are drawn to a system/an apparatus, which is within the four statutory categories (i.e. machine).  See the rejection above for claims 8-15. Claim 16 is drawn to a method, which is within the four statutory categories (i.e. process).   
The claims recite “create corresponding shooting condition information based on the order information transmitted from the information terminal apparatus and transmit the shooting condition information and the order information to the information terminal apparatus” (claims 1 and 8), “creating order information in response to a doctor's order; creating shooting condition information according to the order information; transmitting the shooting condition information to an information terminal apparatus; and causing the information terminal apparatus to acquire corresponding image data in response to the shooting condition information” (claim 16). These limitations, as drafted, is a process that, under its broadest reasonable interpretation, certain methods of organizing human activity (e.g. this is a method of managing interactions between people. The mere nominal recitation of a generic file server and generic information terminal apparatus does not take the claim out of the methods of organizing human interactions grouping). Thus, the claims recite an abstract idea.

 (claims 1, 16), “patient information database” (claim 4), “an image database” (claim 5), “the information terminal apparatus performs image shooting based on the shooting condition information transmitted from the file server, and records acquired image data in association with the order information” (claim 2), “the information terminal apparatus transfers the image data acquired by the image shooting to the file server” (claim 3), “the file server includes an order information creating section configured to create order information upon receipt of an input of an instruction from the information terminal apparatus, and a shooting condition information creating section configured to, based on the order information created by the order information creating section, create shooting condition information according to the order information, and based on the order information from the order information creating section, the file server refers to the patient information database for patient information of a patient subject to the order information, to search the patient information of the subject patient for past order information, and if past order information similar to the relevant order information is found, reads shooting condition information relating to image shooting included in the past order information, and transmits the shooting condition information to the shooting condition information creating section, and upon receipt of the shooting condition information, the shooting condition information creating section creates new shooting condition information for the relevant order information” (claim 4), “the file server further includes an image database, and the image database accumulates and stores a plurality of image data acquired by the information terminal apparatus” (claim 5), “the image database further accumulates and stores a plurality of sample images shot based on shooting condition information determined in advance for respective predetermined shooting subjects, and the shooting condition information creating section creates shooting condition information for the order information created by the order information creating section, with reference to the plurality of sample images in the image database” (claim 7), “An (claim 8). 
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server to perform both creating an order and comparing the past order information/make a determination amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, Claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzawa (US Patent No. 7,245,749 B2).

As per claim 1, Okuzawa teaches a medical support system for supporting medical service via patient information sharing, the system comprising: 
a file server including a patient information database, the file server being connected to a network (Okuzawa teaches “the controller 8 can be connected to the terminal 10 of the HIS (hospital information system), the RIS (radioactive information system) or the like, for inputting or outputting remote patient information through the network, or a data base 11 for storing photo graphing history information or the like.” In col. 8, lines 56-67); and 
an information terminal apparatus configured to communicate with the file server via the network and transmit inputted order information to the file server (Okuzawa teaches “the controller 8 can be connected to the terminal 10 of the HIS (hospital information system), the RIS (radioactive information system) or the like, for inputting or outputting remote patient information through the network, or a data base 11 for storing photo graphing history information or the like.” In col. 8, lines 56-67), 
wherein the file server creates corresponding shooting condition information based on the order information transmitted from the information terminal apparatus and transmits the shooting condition information and the order information to the information terminal apparatus (Okuzawa; col. 9, lines 1-12).

As per claim 2, Okuzawa teaches the medical support system according to claim 1, wherein the information terminal apparatus performs image shooting based on the shooting condition information transmitted from the file server, and records acquired image data in association with the order information (Okuzawa; col. 9, lines 47-62).

As per claim 3, Okuzawa teaches the medical support system according to claim 2, wherein the information terminal apparatus transfers the image data acquired by the image shooting to the file server (Okuzawa; col. 8, lines 56-67).

As per claim 4, Okuzawa teaches the medical support system according to claim 1, wherein the file server includes an order information creating section configured to create order information upon receipt of an input of an instruction from the information terminal apparatus, and a shooting condition information creating section configured to, based on the order information created by the order information creating section, create shooting condition information according to the order information, and based on the order information from the order information creating section, the file server refers to the patient information database for patient information of a patient subject to the order information, to search the patient information of the subject patient for past order information, and if past order (Okuzawa teaches “an operator Such as a radiologist or the like inputs patient information with the display 8d and the operating section 8e of the controller 8. Herein, a search screen 13 shown in FIG. 3 is set as an initial screen. When the operator enters a predetermined search key with a keyboard displayed on an input area 13b, and touches or clicks a “Search” button, the patient information is searched with reference to an external information terminal such as the HIS, the RIS or the like, the database or the like, and displayed on a display area 13a…Then, the operator selects a patient information of a predetermined patient to be photographed, from the patient information of the list displayed. Then, the waiting list screen 14 is changed to the search screen 13 with a “OK” button. When the operator selects a “Exam Start” button provided for the search screen 13, to start the examination, a photographing condition selection screen 15 is displayed.” in col. 9, lines 37-62 and “Further, the patient information can be acquired with a waiting list Screen 14. In this case, when the operator touches a “Waiting List” button on the search screen 13 shown in FIG. 3, the waiting list screen 14 shown in FIG. 4 is displayed. As shown in FIG. 4, the patient information Such as a patient ID, a patient name, a sex, an age, a department, a location, a photographing condition, sheets (total) of images to be photographed, or the like are dis played as a list, on a display area 14a of the waiting list screen 14. Then, the operator selects a patient information of a predetermined patient to be photographed, from the patient information of the list displayed. Then, the waiting list screen 14 is changed to the search screen 13 with a “OK” button. When the operator selects a “Exam. Start” button provided for the search screen 13, to start the examination, a photographing condition selection screen 15 is displayed.” In col. 9, lines 47-62).
As per claim 5, Okuzawa teaches the medical support system according to claim 1, wherein the file server further includes an image database, and the image database accumulates and stores a plurality of image data acquired by the information terminal apparatus (Okuzawa; col. 8, lines 56-67).

As per claim 6, Okuzawa teaches the medical support system according to claim 5, wherein each of the plurality of image data accumulated in the image database is associated with a corresponding piece of patient information from among a plurality of pieces of patient information accumulated in the patient information database (Okuzawa; col. 9, lines 1-12).

As per claim 7, Okuzawa teaches the medical support system according to claim 5, wherein the image database further accumulates and stores a plurality of sample images shot based on shooting condition information determined in advance for respective predetermined shooting subjects, and the shooting condition information creating section creates shooting condition information for the order information created by the order information creating section, with reference to the plurality of sample images in the image database (Okuzawa; col. 9, lines 37-46, col. 9, line 63 to col. 10, line 22).

As per claim 8, Okuzawa teaches an information terminal apparatus comprising: 
an image pickup section configured to acquire image data (Okuzawa; col. 8, lines 43-55); 
a communication section configured to communicate with a file server via a network and transmit inputted order information to the file server (Okuzawa; col. 8, lines 56-67); and 
an image pickup control section configured to receive shooting condition information created based on the order information from the file server, performs image shooting according to the shooting condition information and associates the order information with the acquired image data (Okuzawa; col. 9, lines 37-46, col. 9, line 63 to col. 10, line 22).
As per claim 9, Okuzawa teaches the information terminal apparatus according to claim 8, wherein the image pickup control section transfers the acquired image data to the file server (Okuzawa; col. 8, lines 56-67).

As per claim 10, Okuzawa teaches the information terminal apparatus according to claim 8, further comprising a display section configured to perform display of an image based on the image data, and various types of setting information, wherein during image shooting performed according to the shooting condition information, in a case where the shooting condition information fails to be met, the image pickup control section displays guide information or warning information of the failure on the display section (Okuzawa; col. 12, line 58 to col. 13, line 9).

As per claim 11, Okuzawa teaches the information terminal apparatus according to claim 10, wherein the case where the shooting condition information fails to be met is a case where shooting based on shooting condition information corresponding to the order information fails to be performed (Okuzawa; col. 15, lines 37-55).

As per claim 12, Okuzawa teaches the information terminal apparatus according to claim 10, wherein the case where the shooting condition information fails to be met is a case where consistency with medical examination management information fails to be ensured (Okuzawa; col. 15, lines 37-55).

As per claim 13, Okuzawa teaches the information terminal apparatus according to claim 10, wherein determination of whether or not the shooting condition information is met is performed by comparing numeral values obtained by quantifying results of shooting according to respective conditions, with a predetermined criterion, the respective conditions including: a condition that a shooting subject (Okuzawa; col. 15, lines 37-55 and col. 17, lines 40-67).

As per claim 14, Okuzawa teaches the information terminal apparatus according to claim. 10, wherein determination of whether or not the shooting condition information is met is performed based on determination criteria including a result of patient identification based on voice information or other intention indication and whether or not shooter information is included (Okuzawa; col. 15, lines 37-55 and col. 17, lines 40-67).

As per claim 15, Okuzawa teaches the information terminal apparatus according to claim 10, wherein the determination of whether or not the shooting condition information is met is performed before or after shooting based on the order information is performed (Okuzawa; col. 15, lines 37-55 and col. 17, lines 40-67).

As per claim 16, Okuzawa teaches a method for acquiring patient image data included in patient information in a medical support system for supporting medical service via patient information sharing, the method comprising: 
creating order information in response to a doctor's order (Okuzawa; col. 4, lines 46-61); 
creating shooting condition information according to the order information (Okuzawa; col. 8, lines 36-55); 
(Okuzawa; col. 8, lines 56-67); and 
causing the information terminal apparatus to acquire corresponding image data in response to the shooting condition information (Okuzawa; col. 9, line 37 to col. 10, line 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Medical video recording and reproducing system and medical video recording and reproducing device” (US 2016/0323514), “Medical information processing apparatus, X-ray CT apparatus, and medical information processing method” (US 2017/0347973), “Ultrasound diagnostic system and method of controlling ultrasound diagnostic system” (US 2019/0192117), “Pre-fetching patient data for virtual worklists” (US 10,540,731 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626